Citation Nr: 0910333	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  02-13 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of an injury to the low back.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of an injury to the neck. 

3.  Entitlement to service connection for a right shoulder 
disorder.

4.  Entitlement to a compensable evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney-at-Law




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The Veteran served on active duty for training and inactive 
duty for training with the Alabama Army National Guard for 7 
years, 10 months and 7 days ending in March 1985, including 
two periods of active duty from October 1974 to March 1975 
and May 1978 to November 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

A rating decision in February 1981 denied the Veteran's 
claims of entitlement to service connection for residuals of 
injuries to his low back and neck.  The Veteran did not 
initiate an appeal of that determination by the agency of 
original jurisdiction to the Board by filing a timely notice 
of disagreement, and, consequently, the denial of service 
connection for residuals of injuries to the low back and neck 
became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.201, 20.302(a) (2008).  The Veteran has 
submitted additional evidence in an attempt to reopen those 
claims.  The RO found that the additional evidence is not new 
and material and the current appeal on those issues ensued.  

In January 2007, the Board issued a decision denying the 
Veteran's claims on appeal.  He appealed that decision to the 
Court of Appeals for Veterans Claims (Court).  In May 2008, 
pursuant to a Joint Motion for Remand, the Court vacated the 
Board's January 2007 decision and remanded the Veteran's 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board is obligated by law to ensure compliance with the 
directives of the appellate courts.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998); see also Forcier v. Nicholson 19 Vet. 
App. 414, 425 (2006) (holding that the duty to ensure 
compliance with the Court's order extends to the terms of the 
agreement struck by the parties that forms the basis of the 
joint motion to remand).  The Board finds that remand is 
necessary in order to comply with the Court's May 2008 Order 
vacating the January 2007 decision and remanding the 
Veteran's appeal for the reasons set forth in the Joint 
Motion for Remand.

In the Joint Motion for Remand, it was noted that several VA 
mental health treatment notes from 2004 and 2005 record the 
Veteran's report of being in the process of seeking 
Supplemental Security Income from the Social Security 
Administration.  Thus, the RO had notice that the Veteran had 
a claim with the Social Security Administration, and it was 
administrative error that no effort was undertaken to obtain 
those records.  See Quartuccio v. Prinicipi, 16 Vet. App. 
183, 187-88 (2002); Baker v. West, 11 Vet. App. 163, 169 
(1998) (holding that VA failed in its duty to assist by not 
obtaining Social Security Administration records even when 
Veteran only noted he was receiving Social Security 
disability benefits); Murincsak v. Derwinski, 2 Vet. App. 
363, 370 (1992).  Remand is, therefore, necessary for efforts 
to be undertaken to obtain the Veteran's adjudication and 
related medical records from the Social Security 
Administration.

The Joint Motion for Remand also sets forth that remand 
should be undertaken in order to provide the Veteran another 
opportunity to appear for VA examinations related to his 
claims.  Although the Board stated in the January 2007 
decision that scheduled VA spine and audio examinations were 
cancelled because the Veteran failed to report and that 
notice of the time and place of the examinations were sent to 
his address of record, the Veteran alleges that he never 
received notice of said scheduled VA examinations.  Moreover, 
the record does not contain any evidence of the Veteran 
having been notified of these examinations.  Thus, it was 
agreed that remand was appropriate to afford the Veteran 
another opportunity to appear for VA examinations related to 
his claims.  

The Veteran is advised that it is incumbent that he report to 
a VA examination if he is applying for VA compensation 
benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  
If he fails to report for a scheduled examination, without 
good cause, his claim will be decided based on the evidence 
of record, which may be insufficient to render a favorable 
decision.  38 C.F.R. § 3.655(a) and (b).  The Board also 
advises the Veteran that the duty to assist is a two-way 
street.  If he wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the relevant 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Finally, although not noted in the Joint Motion for Remand, 
the Board finds that additional notice is required due to 
changes in VA's duty to notify as set forth in various recent 
Court decisions.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008); Kent v. Nicholson, 20 Vet. App. 1 (2006); and 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Furthermore, although an August 2005 notice letter to the 
Veteran is compliant with the decision in Kent in that it 
advised the Veteran on his claims to reopen of the reasons 
for the prior denial of his claims for service connection for 
back and neck injuries, the Board notes that this notice 
fails to give the appropriate standard of what constitutes 
new and material evidence to reopen the claims.  

The standard for new and material evidence was amended 
effective August 29, 2001.  See 66 Fed. Reg. 45620 (Aug. 29, 
2001).  However, that amendment applies only to claims to 
reopen received on or after that date.  Since his claims to 
reopen were received in July 2001, the law in effect when the 
claims were filed is applicable rather than the present 
standard, which was what was given in the August 2005 notice.  
The standard is as follows.

In order to reopen a claim which has been 
previously denied and which is final, the claimant 
must present new and material evidence.  38 
U.S.C.A. § 5108 (West 2002).  New and material 
evidence means evidence not previously submitted to 
agency decision-makers which bears directly and 
substantially upon the specific matter under 
consideration that is neither cumulative nor 
redundant and, which by itself or in connection 
with evidence previously assembled, is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (2000); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The claimant does not have to 
demonstrate that the new evidence would probably change the 
outcome of the prior denial.  Rather, it is important that 
there be a complete record upon which the claim can be 
evaluated, and some new evidence may contribute to a more 
complete picture of the circumstances surrounding the origin 
of a claimant's injury or disability.  Hodge, 155 F.3d at 
1363.

Moreover, although an earlier letter sent in August 2001 
provided the correct standard, the incorrect August 2005 
notice may have caused confusion as to what legal standard 
applies to the Veteran's claims.  The Veteran is entitled to 
notice that is fully compliant with VA's duty to notify and 
provides him with the legal standard of what constitutes new 
and material evidence to reopen his claim applicable to his 
particular claims.  Such notice should be provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice that is 
compliant with VA's current notice 
requirements as follows:

With regard to the Veteran's claims to reopen 
for service connection for back and neck 
injuries, the notice should not only advise 
the Veteran of the reasons that his claims 
were previously denied, but also of the legal 
standard of what constitutes new and material 
evidence that was in effect at the time the 
Veteran's claims to reopen were filed in July 
2001 (as set forth above).

With regard to the Veteran's claim for an 
increased disability rating for his service-
connected hearing loss, the notice should 
advise him that he should provide information 
and evidence not only showing a worsening or 
increase in severity of his service-connected 
hearing loss, but also the affect such 
worsening or increase in severity has had on 
his employment and daily life.  In addition, 
the Veteran should be provided with the 
provisions of 38 C.F.R. §§ 4.85, 4.86, and 
Diagnostic Code 6100.  

Finally, the Veteran should be provided with 
notice pursuant to Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

2.  Request the Veteran's medical and 
adjudication records from the Social Security 
Administration.  The letter requesting such 
records should include a citation to 
appropriate legal authority requiring that 
other Federal agencies provide such 
information as the Secretary may request for 
the purposes of determining eligibility for 
or amount of benefits.  See 38 U.S.C.A. 
§ 5106 (West 2002).  Associate all 
correspondence and any records received with 
the claims file.

3.  Thereafter, reschedule the Veteran for VA 
spine and audio examinations.  Written notice 
of such action should be provided to the 
Veteran.  Said notice should clearly advise 
him in bold letters that, if he fails to 
appear at the scheduled date and time, the 
examination will not be rescheduled without a 
showing of good cause.  Furthermore, copies 
of the notice of the date and time of each 
examination should be associated with the 
claims file.  

The claims file must be provided to and 
reviewed by each examiner, who must indicate 
in his/her report that said review has been 
accomplished.  

Spine Exam - After conducting all necessary 
diagnostic tests or studies, the examiner 
should provide diagnoses of any present 
disorders of the neck and/or back that is the 
origin of the Veteran's complaints of pain in 
those areas of the spine.  If a present 
disorder of the neck and/or back is 
diagnosed, the examiner should render an 
opinion as to whether it is at least as 
likely as not (i.e., at least a 50 percent 
probability) that any current neck and/or 
back disorder is related to any injury 
incurred during any period of active duty, 
active duty for training, or inactive duty 
for training - specifically whether they are 
related to a jeep accident that occurred in 
July 1977.  

Audio Exam - All necessary tests and studies 
should be conducted in order to ascertain the 
current severity of the Veteran's service-
connected hearing loss.  The examiner should 
elicit information as to the frequency, 
duration, and severity of any associated 
symptomatology, and loss of function in daily 
life, including work and daily activities. 

4.  After the above notice and development 
has been accomplished, the Veteran's claims 
should be readjudicated.  If such action 
does not resolve the claims, a Supplemental 
Statement of the Case should be issued to 
the Veteran and his representative.  An 
appropriate period of time should be allowed 
for response.  Thereafter, these claims 
should be returned to this Board for further 
appellate review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

